          Case 3:20-cv-07182-JCS Document 104-2 Filed 02/18/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO/OAKLAND DIVISION
12
          FACEBOOK, INC., a Delaware
13        corporation,                              Case No.: 3:20-CV-07182-JCS
14                          Plaintiff,
          v.                                        [PROPOSED] ORDER GRANTING
15                                                  DEFENDANTS BRANDTOTAL, LTD.
          BRANDTOTAL, LTD., an Israeli              AND UNIMANIA, INC.’S MOTION FOR
16        corporation, and                          PRELIMINARY INJUNCTION
          UNIMANIA, INC., a Delaware
17        corporation,
18                          Defendants.
19

20

21

22

23

24

25

26

27

28
          [Proposed] Order Granting Preliminary
                                                                      Case No. 3:20-CV-07182-JCS
          Injunction
     HB: 4821-6285-7431.2
      Case 3:20-cv-07182-JCS Document 104-2 Filed 02/18/21 Page 2 of 3




 1            The Court, after having read and considered Defendants/Counterclaim Plaintiffs

 2   BrandTotal, Ltd. and Unimania, Inc.’s (collectively, “BrandTotal”) Motion for Preliminary

 3   Injunction and all supporting papers (“Motion”), and good cause appearing therefore:

 4            IT IS HEREBY ORDERED that BrandTotal’s Motion is Granted.

 5            To obtain a preliminary injunction, the moving party must demonstrate: 1) a likelihood of

 6   success on the merits; 2) a likelihood of irreparable harm in the absence of preliminary relief; 3)

 7   that the balance of equities tips in the plaintiff’s favor; and 4) that an injunction is in the public

 8   interest. See Randazza v. Cox, 920 F. Supp. 2d 1151, 1155 (2013). The Ninth Circuit has held that

 9   district courts may issue a temporary restraining order if the first two elements are met, and there

10   are serious questions going to the merits and a hardship balance that tips sharply toward the

11   plaintiff. See Alliance for the Wild Rockies v. Cottrell, 632 F. 3d 1127, 1134–35 (2011).

12            BrandTotal has sufficiently met this standard, showing that:

13            (1) absent injunctive relief, BrandTotal is likely to suffer irreparable harm, including

14               substantial disruption to its business;

15            (2) the balance of equities tips decidedly in BrandTotal’s favor;

16            (3) BrandTotal is likely to succeed on the merits of its claims as well as Facebook’s claims;

17               and

18            (4) the public interest would be served by the issuance of a preliminary injunction.

19            Accordingly, this Court hereby GRANTS BrandTotal’s Motion in its entirety and

20   ORDERS as follows:

21   A.       Plaintiff/Counterclaim Facebook, Inc. shall:

22            (1) rescind the takedown request to remove the UpVoice extension from the Google

23   Chrome Web Store and not oppose the inclusion of a replacement UpVoice extension on the

24   Store;

25            (2) reverse any “technical enforcement measures” blocking UpVoice from Facebook’s

26   platform or otherwise prohibiting Panelists from sharing their information with BrandTotal; and

27            (3) restore the Facebook accounts of BrandTotal such that BrandTotal may resume

28   advertising efforts to recruit Panelists.
      [Proposed] Order Granting Preliminary
                                                    1                          Case No. 3:20-CV-07182-JCS
      Injunction
      Case 3:20-cv-07182-JCS Document 104-2 Filed 02/18/21 Page 3 of 3




 1   B.    No bond shall be required, as Facebook is not likely to be harmed by being so enjoined.

 2

 3   IT IS SO ORDERED.

 4

 5   Dated: ___________________, 2021                ____________________________________
                                                    Honorable Joseph C. Spero
 6                                                  Chief Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Order Granting Preliminary
                                               2                        Case No. 3:20-CV-07182-JCS
     Injunction
